                   Case 3:20-cv-00255 Document 4 Filed on 08/06/20 in TXSD Page 1 of 1

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                 __________   Districtofof__________
                                                                           Texas

                                                                  )
                                                                  )
                                                                  )
                                                                  )
                             Plaintiff(s)                         )
                                                                  )
                                 v.                                      Civil Action No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                            Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address)




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                            CLERK OFJ.COURT
                                                                               David   Bradley, Clerk of Court


 Date:August 6, 2020
Date:
                                                                                s/    Signature of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
